UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A Amendment No. 1 to Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 6, 2007 TECHTARGET, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-33472 04-3483216 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 117 Kendrick Street, Needham, MA 02494 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(781) 657-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Page Item9.01 Financial Statement and Exhibits 2 SIGNATURES 3 EXHIBIT INDEX 4 Ex-23.1 Consent of Grant Thornton LLP Ex-99.1Audited financial statements of KnowledgeStorm, Inc. for the years ended December 31, 2006 and 2005 Ex-99.2Unaudited financial statements of KnowledgeStorm, Inc. for the nine months ended September 30, 2007 and 2006 Ex-99.3 Unaudited pro forma combinedfinancial statements - 1 - Table of Contents Explanatory Note On November 7, 2007, TechTarget, Inc. filed a Current Report on Form 8-K with the Securities and Exchange Commission, which excluded certain financial statements that were not available at the time of filing. This Amendment No. 1 to Current Report on Form 8-K/A amends Item 9.01 to provide the required financial statements andpro forma financial information in connection with the acquisition of KnowledgeStorm, Inc. Except as identified in the prior sentence, no other items included in the Current Report on Form 8-K have been amended. Item9.01 Financial Statement and Exhibits (a) Financial Statements of Businesses Acquired. Attached hereto as Exhibit 99.1 and incorporated by reference herein is the audited balance sheet of KnowledgeStorm, Inc. as of December 31, 2006 and 2005 and the related statements of operations, changes in stockholders' deficit and cash flows for the years then ended and the notes to the financial statements, together with the reportfrom the independent certified public accountants. Attached hereto as Exhibit 99.2 and incorporated by reference herein is the unaudited balance sheet of KnowledgeStorm, Inc. as of September 30, 2007, the related statement of changes in stockholders' deficit for the nine months then ended, the related statements of operations and cash flows for the nine monthsended September 30, 2007 and 2006, and the notes to the financial statements. (b) Pro Forma Financial Information. Attached hereto as Exhibit 99.3 and incorporated by reference herein is the unaudited pro forma combined balance sheet of TechTarget, Inc. and KnowledgeStorm, Inc. as of September 30, 2007, the unaudited pro forma combined statement of operations of TechTarget, Inc. and KnowledgeStorm, Inc. for the year ended December 31, 2006 and the unaudited pro forma combined statement of operations of TechTarget, Inc. and KnowledgeStorm, Inc. for the nine months ended September 30, 2007. (d) Exhibits. See Exhibit Index attached hereto. - 2 - Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TechTarget, Inc. Date: January22, 2008 By: /s/Eric Sockol Eric Sockol Treasurer and Chief Financial Officer - 3 - Table of Contents EXHIBIT INDEX Number Title 23.1 Consent ofGrant Thornton LLP 99.1 Audited financial statements of KnowledgeStorm, Inc. as of and for the years ended December 31, 2006 and 2005 99.2 Unaudited financial statements of KnowledgeStorm, Inc. for the nine months ended September 30, 2007 and 2006 99.3 Unaudited pro forma combined financial statements for TechTarget, Inc. and KnowledgeStorm, Inc. - 4 -
